UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 8, 2011 GREEN EARTH TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 000-53797 26-0755102 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1136 Celebration Boulevard, Celebration, Florida 34747 (Address of principal executive office) (Zip Code) (877) 438-4761 Registrant's telephone number, including area code 10 Bank Street, Suite 680, White Plains, New York 10606 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Amendment to the Registrant’s Current Report on Form 8-K (SEC Accession No. 0001354488-11-003291) filed with the SEC on September 9, 2011, is being filed to provide a corrected Exhibit 99.1, the Investor Presentation at the Kaufman Bros. 14th annual investor conference. Item 8.01.Other Events. A copy of Green Earth Technologies, Inc.’s Investor Presentation presented on September 8, 2011, at the Kaufman Bros. 14th annual investor conference is attached as Exhibit 99.1 hereto. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Investor Presentation at the Kaufman Bros. 14th annual investor conference. * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN EARTH TECHNOLOGIES, INC. By: /s/ Greg Adams Greg Adams Chief Financial Officer Dated:October 5, 2011
